            Case 1:18-cv-03010 Document 1 Filed 12/20/18 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                           )
 SERVICE EMPLOYEES                         )
 INTERNATIONAL UNION,                      )
 1800 Massachusetts Avenue NW              )
 Washington, DC 20036                      )
                                           )
                                Plaintiff, )
                                           )
 v.                                        )            Case No. 18-cv-3010
                                           )
 U.S. DEPARTMENT OF                        )
 HEALTH AND HUMAN SERVICES,                )
 200 Independence Avenue SW                )
 Washington, DC 20201                      )
                                           )
 and                                       )
                                           )
 CENTERS FOR MEDICARE AND                  )
 MEDICAID SERVICES,                        )
 7500 Security Boulevard                   )
 Baltimore, MD 21244                       )
                                           )
                              Defendants. )
                                           )

                                         COMPLAINT

       1.     Plaintiff Service Employees International Union brings this action against the

U.S. Department of Health and Human Services and the Centers for Medicare and Medicaid

Services under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                               JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.




                                               1
             Case 1:18-cv-03010 Document 1 Filed 12/20/18 Page 2 of 8



       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant the U.S. Department of Health and Human Services has failed

to comply with the applicable time-limit provisions of FOIA, Service Employees International

Union is deemed to have constructively exhausted its administrative remedies pursuant to 5

U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from

continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                           PARTIES

       5.      Plaintiff Service Employees International Union (SEIU) is a labor union

representing approximately two million workers who work primarily in the health care, public

services, and property services industries. SEIU works to uphold the dignity and worth of

workers and the services they provide by promoting united action in one International Union.

SEIU is a tax exempt 501(c)(5) labor organization and is headquartered in the District of

Columbia.

       6.      Defendant the U.S. Department of Health and Human Services (HHS) is a

department of the executive branch of the U.S. government headquartered in Washington, DC,

and an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HHS has

possession, custody, and control of the records that SEIU seeks.

       7.      Defendant the Centers for Medicare and Medicaid Services (CMS) is an agency

of the federal government within the meaning of 5 U.S.C. § 552(f)(1) headquartered in

Baltimore, MD. CMS has possession, custody, and control of the records that SEIU seeks.




                                                2
             Case 1:18-cv-03010 Document 1 Filed 12/20/18 Page 3 of 8



                                  STATEMENT OF FACTS

       8.     On October 12, 2018, SEIU submitted a FOIA request to CMS regarding a

proposed rule that aims to prohibit independent provider home care workers from paying union

dues and benefit contributions from their paychecks.

       9.     SEIU’s request sought the following records:

              1) All records reflecting communications (including emails, email
                 attachments, text messages, Slack messages, encrypted
                 messages, telephone call logs, calendar invitations/entries,
                 meeting notices, meeting agendas, informational material, draft
                 legislation, talking points, any handwritten or electronic notes
                 taken during any responsive communications, summaries of any
                 responsive communications, or other materials) between: (a)
                 Seema Verma, (b) Tim Hill, (c) Kristin Fan, (d) Janet Freeze, (e)
                 Jeremy Silanskis, (f) Christopher Thompson; and any of the
                 following entities or individuals:

                      •   Freedom Foundation:
                               o Including Maxford Nelsen, or
                               o Individuals using emails ending in
                                   @freedomfoundation.com
                      •   National Right to Work Legal Defense Foundation
                               o William L. Messenger, or
                               o Individuals using emails ending in @nrtw.org
                      •   State Policy Network
                               o Including F. Vincent Vernuccio, Jennifer Butler,
                                   Jeremy Lott, or
                               o Individuals using emails ending in @spn.org
                      •   Illinois Policy Institute
                               o Including Kristina Rasmussen, or
                               o Individuals using emails ending in
                                   @illinoispolicy.org
                      •   Mackinac Center for Public Policy
                               o Including Michael Reitz, or
                               o Individuals using emails ending in
                                   @mackinac.org
                      •   Capital Research Center
                               o Including individuals using emails ending in
                                   @capitalresearch.org
                      •   Free State Foundation
                               o Including individuals using emails ending in
                                   @freestatefoundation.org
                      •   MacIver Institute



                                               3
Case 1:18-cv-03010 Document 1 Filed 12/20/18 Page 4 of 8



                   o Including individuals using emails ending in
                       @maciverinstitute.com
        •       (Center of the) American Experiment
                   o Including Kim Crockett, or
                   o Individuals using emails ending in
                       @americanexperiment.com
        •       Office of Gov. Bruce Rauner
                   o Including individuals using emails ending in
                       @illinois.gov
        •       Rep. Cathy McMorris Rodgers or staff working for
                Rep. McMorris Rodgers
        •       Sen. Ron Johnson or staff working for Senator
                Johnson’s personal office or on the Homeland Security
                and Government Affairs Committee.
        •       Mitchell Law PLLC or Jonathan F. Mitchell

 2) All records reflecting communications (including emails, email
    attachments, text messages, Slack messages, encrypted
    messages, telephone call logs, calendar invitations/entries,
    meeting notices, meeting agendas, informational material, draft
    legislation, talking points, any handwritten or electronic notes
    taken during any responsive communications, summaries of any
    responsive communications, or other materials) to, from, or
    copying (a) Seema Verma, (b) Tim Hill, (c) Kristin Fan, (d)
    Janet Freeze, (e) Jeremy Silanskis, (f) Christopher Thompson;
    that contain any of the following terms:

            •    SEIU
            •    775
            •    skim
            •    Dues
            •    * Protect providers *
            •    Harris v. Quinn
            •    Harris v Quinn
            •    Janus
            •    “Union dues”
            •    “Home care dues”
            •    “Dues guidance”
            •    “Dues rule”
            •    Reassignment
            •    “Home care workers”
            •    Pam Harris
            •    Steven Glossip
            •    Rob Haynes
            •    Pat Haynes
            •    Catherine Hunter


                                     4
              Case 1:18-cv-03010 Document 1 Filed 12/20/18 Page 5 of 8



                        •    Jennifer Parrish
                        •    Brad Boardman
                        •    Rosetta Horne
                        •    Sandra LaCelle
                        •    Ben Olsen
                        •    Tammy Olsen
                        •    Mary Jane Olson
                        •    Michelle Peterson
                        •    Miranda Thorpe

       10.     SEIU’s request sought all responsive records from January 20, 2017 to the date

the search is conducted.

       11.     On November 2, 2018, CMS notified SEIU that it had assigned SEIU’s request

control number 101620187075 and PIN Z7RV.

       12.     SEIU has not received any further communication from CMS regarding its FOIA

request.

                                 Exhaustion of Administrative Remedies

       13.     As of the date of this Complaint, CMS has failed to (a) notify SEIU of a final

determination regarding its FOIA request, including the scope of any responsive records CMS

intends to produce or withhold and the reasons for any withholdings; or (b) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production.

       14.     Through Defendants’ failure to respond to SEIU’s FOIA request within the time

period required by law, SEIU has constructively exhausted its administrative remedies and seeks

immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       15.     SEIU repeats the allegations in the foregoing paragraphs and incorporates them as

though fully set forth herein.


                                                  5
              Case 1:18-cv-03010 Document 1 Filed 12/20/18 Page 6 of 8



       16.     SEIU properly requested records within the possession, custody, and control of

Defendants.

       17.     HHS is an agency subject to FOIA, and its component CMS must therefore make

reasonable efforts to search for requested records.

       18.     CMS has failed to promptly review agency records for the purpose of locating

those records that are responsive to SEIU’s FOIA request.

       19.     CMS’s failure to conduct adequate searches for responsive records violates FOIA.

       20.     Plaintiff SEIU is therefore entitled to declaratory and injunctive relief requiring

CMS to promptly make reasonable efforts to search for records responsive to SEIU’s FOIA

request.

                                        COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                        Wrongful Withholding of Non-Exempt Records

       21.     SEIU repeats the allegations in the foregoing paragraphs and incorporates them as

though fully set forth herein.

       22.     SEIU properly requested records within the possession, custody, and control of

Defendants.

       23.     HHS is an agency subject to FOIA, and its component CMS must therefore

release in response to a FOIA request any non-exempt records and provide a lawful reason for

withholding any materials.

       24.     CMS is wrongfully withholding non-exempt agency records requested by SEIU

by failing to produce records responsive to its FOIA request.

       25.     CMS is wrongfully withholding non-exempt agency records requested by SEIU

by failing to segregate exempt information in otherwise non-exempt records responsive to

SEIU’s FOIA request.



                                                 6
               Case 1:18-cv-03010 Document 1 Filed 12/20/18 Page 7 of 8



       26.      CMS’s failure to provide all non-exempt responsive records violates FOIA.

       27.      Plaintiff SEIU is therefore entitled to declaratory and injunctive relief requiring

CMS to promptly produce all non-exempt records responsive to its FOIA request and provide an

index justifying the withholding of any responsive records withheld under claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, SEIU respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to SEIU’s FOIA request;

       (2) Order Defendants to produce, by such date as the Court deems appropriate, any and

             all non-exempt records responsive to SEIU’s FOIA request and an index justifying

             the withholding of any responsive records withheld under claim of exemption;

       (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

             responsive to SEIU’s FOIA request;

       (4) Award SEIU attorneys’ fees and other litigation costs reasonably incurred in this

             action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant SEIU such other relief as the Court deems just and proper.




                                                  7
           Case 1:18-cv-03010 Document 1 Filed 12/20/18 Page 8 of 8



Dated: December 20, 2018                  Respectfully submitted,


                                          /s/ Hart W. Wood
                                          Hart W. Wood
                                          D.C. Bar No. 1034361
                                          Cerissa Cafasso
                                          D.C. Bar No. 1011003

                                          AMERICAN OVERSIGHT
                                          1030 15th Street NW, B255
                                          Washington, DC 20005
                                          (202) 873-1743
                                          hart.wood@americanoversight.org
                                          cerissa.cafasso@americanoversight.org

                                          /s/ Nicole G. Berner___
                                          Nicole G. Berner
                                          D.C. Bar No. 472280
                                          Renee M. Gerni
                                          D.C. Bar No. 979573

                                          SERVICE EMPLOYEES
                                          INTERNATIONAL UNION
                                          1800 Massachusetts Avenue, NW
                                          Washington, DC 20036
                                          (202) 730-7168
                                          nicole.berner@seiu.org
                                          renee.gerni@seiu.org

                                          Counsel for Plaintiff




                                      8
